          Case 1:17-cv-11930-NMG Document 129 Filed 10/25/19 Page 1 of 27


                   THE COMMONWEALTH OF MASSACHUSETTS
                      OFFICE OF THE ATTORNEY GENERAL
                                      ONE ASHBURTON PLACE
                                   BOSTON, MASSACHUSETTS 02108
                                                                                  (617) 727-2200
                                                                               (617) 727-4765 TTY
                                                                                www.mass.gov/ago

                                           October 25, 2019

By CM/ECF

Christine Lima
Courtroom Clerk for Honorable Nathaniel Gorton
U.S. District Court – District of Massachusetts
1 Courthouse Way
Boston, Massachusetts 02210

       Re:     Massachusetts v. U.S. Dept. of Health & Human Services (1:17-cv-11930)

               Notice of Supplemental Authority

Dear Ms. Lima:

        This letter serves to provide the Court notice that, after the Commonwealth filed its summary
judgment briefs in this case, the U.S. Court of Appeals for the Ninth Circuit issued a decision
affirming a preliminary injunction barring enforcement of the Final Rules at issue. California v. U.S.
Dept. of Health & Hum. Servs., --- F.3d ---, 2019 WL 5382250 (9th Cir. Oct. 22, 2019) (“California
IV”) (affirming injunction applicable to plaintiffs). Following the Third Circuit’s recent decision, the
Ninth Circuit held that the Rules likely violate the Administrative Procedure Act because they are “not
in accordance with the law” and are “in excess of statutory authority.” Id. at *7; see also Pennsylvania
v. President United States, 930 F.3d 543, 565-74 (3d Cir. 2019).

        In accord with what the Commonwealth has argued in this case, the Ninth Circuit concluded
that the defendants likely did not have authority to issue the Rules. See California IV, 2019 WL
5382250, at * 7-13. The Ninth Circuit first held that, given “the text, purpose, and history of the
Women’s Health Amendment…the agencies likely lacked statutory authority under the [Affordable
Care Act (“ACA”)] to issue the final rules.” Id. at *8. Second, the Ninth Circuit held that the Religious
Exemption Rule is neither required nor authorized by the Religious Freedom Restoration Act. Id. at
*9-12. The Rule is not required because the balanced regulatory system it replaces—specifically the
Accommodation—did not impose a substantial burden on employers’ religious exercise. Id. at *10-12.
Thus, RFRA does not authorize the defendants to replace the Accommodation with an expanded
exemption that “contradicts the…ACA’s mandate.” Id. at *10 (emphasis in original). Moreover, the
scope of the Rule “far exceeds what RFRA in fact authorizes.” Id. The Rule creates a “blanket
exemption” that does not provide for careful, individualized review of the nature of the objection
asserted by an employer, or the “detrimental effect [an exemption would have] on the employer’s
female employees.” Id. at *10 & n. 3. The Ninth Circuit concluded that, for these reasons, the Rule
           Case 1:17-cv-11930-NMG Document 129 Filed 10/25/19 Page 2 of 27



does not “take adequate account of the burdens…imposed on nonbeneficiaries,” and “is not measured
so that it does not override other significant interests.” Id. at *10 n. 3 (internal quotations and citations
omitted).

       A copy of the decision is attached.

                                               Respectfully submitted,

                                                 /s/ Jon Burke

                                               Jon Burke
                                               Assistant Attorney General



cc (by CM/ECF): Counsel of Record



                                     CERTIFICATE OF SERVICE

        I certify that this document filed through the CM/ECF system will be sent electronically to
registered participants as identified on the Notice of Electronic Filling (NEF) and paper copies will be
sent to those indicated as non-registered participants on October 25, 2019.

Dated: October 25, 2019                /s/ Jon Burke______________
                                       Jon Burke
              Case
California v. U.S.   1:17-cv-11930-NMG
                   Department of Health & HumanDocument      129----Filed
                                               Services, --- F.3d   (2019) 10/25/19   Page 3 of 27


                                                                Vermont; State of Rhode Island;
              2019 WL 5382250                                State of Hawaii, Plaintiffs-Appellees,
          Only the Westlaw citation                                               v.
            is currently available.                          U.S. Department of Health & Human
           United States Court of                             Services; U.S. Department of Labor;
           Appeals, Ninth Circuit.                             R. Alexander Acosta, in his official
                                                                capacity as Secretary of the U.S.
      State of CALIFORNIA; State of                           Department of Labor; Alex M. Azar
  Delaware; Commonwealth of Virginia;                           II, Secretary of the United States
      State of Maryland; State of New                          Department of Health and Human
       York; State of Illinois; State of                        Services; U.S. Department of the
  Washington; State of Minnesota; State                        Treasury; Steven Terner Mnuchin,
  of Connecticut; District of Columbia;                        in his official capacity as Secretary
      State of North Carolina; State of                           of the U.S. Department of the
      Vermont; State of Rhode Island;                          Treasury, Defendants-Appellants,
   State of Hawaii, Plaintiffs-Appellees,                                        and
                       v.                                         The Little Sisters of the Poor
   U.S. DEPARTMENT OF HEALTH &                                       Jeanne Jugan Residence,
  HUMAN SERVICES; U.S. Department                                     Intervenor-Defendant.
     of Labor; R. Alexander Acosta, in                       State of California; State of Delaware;
     his official capacity as Secretary of                    Commonwealth of Virginia; State of
    the U.S. Department of Labor; Alex                        Maryland; State of New York; State
     M. Azar II, Secretary of the United                        of Illinois; State of Washington;
     States Department of Health and                               State of Minnesota; State of
    Human Services; U.S. Department                            Connecticut; District of Columbia;
       of the Treasury; Steven Terner                           State of North Carolina; State of
    Mnuchin, in his official capacity as                        Vermont; State of Rhode Island;
     Secretary of the U.S. Department                        State of Hawaii, Plaintiffs-Appellees,
        of the Treasury, Defendants,                                              v.
                      and                                    U.S. Department of Health & Human
        The Little Sisters of the Poor                        Services; U.S. Department of Labor;
          Jeanne Jugan Residence,                              R. Alexander Acosta, in his official
     Intervenor-Defendant-Appellant.                            capacity as Secretary of the U.S.
  State of California; State of Delaware;                        Department of Labor; Alex M.
   Commonwealth of Virginia; State of                            Azar II, Secretary of the United
    Maryland; State of New York; State                          States Department of Health and
      of Illinois; State of Washington;                        Human Services; U.S. Department
         State of Minnesota; State of                            of the Treasury; Steven Terner
     Connecticut; District of Columbia;                        Mnuchin, in his official capacity as
      State of North Carolina; State of


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                       1
              Case
California v. U.S.   1:17-cv-11930-NMG
                   Department of Health & HumanDocument      129----Filed
                                               Services, --- F.3d   (2019) 10/25/19    Page 4 of 27


    Secretary of the U.S. Department                      claim, that implementation of rules violated
      of the Treasury, Defendants,                        Administrative Procedure Act (APA), as
                   and                                    required for entry of preliminary injunction;
  March for Life Education and Defense
 Fund, Intervenor-Defendant-Appellant.                    in matter of first impression, ACA's
                                                          contraceptive mandate did not violate
              No. 19-15072, No.                           Religious Freedom Restoration Act (RFRA);
           19-15118, No. 19-15150                         and
                      |
        Argued and Submitted June 6,                      States and District were likely to suffer
        2019 San Francisco, California                    irreparable harm absent entry of preliminary
                      |                                   injunction.
           Filed October 22, 2019

Synopsis                                                  Affirmed.
Background: Thirteen States and District of
Columbia filed a petition for a preliminary               Kleinfeld, Senior           Circuit   Judge,   issued
injunction that sought to prevent the                     dissenting opinion.
implementation of rules creating a religious
exemption and a moral exemption to the
contraceptive mandate contained within the                Attorneys and Law Firms
Affordable Care Act (ACA). The United States
District Court for the Northern District of               Brinton Lucas (argued), Sharon Swingle,
California, No. 4:17-cv-05783-HSG, Haywood                Lowell V. Sturgill Jr., and Karen Schoen,
S. Gilliam, Jr., J., entered preliminary                  Appellate Staff; David L. Anderson, United
injunction. Government appealed.                          States Attorney; Hashim M. Mooppan,
                                                          Deputy Assistant Attorney General; Joseph
                                                          H. Hunt, Assistant Attorney General; Civil
                                                          Division, United States Department of Justice,
Holdings: The Court of Appeals, Wallace,                  Washington, D.C.; for Defendants-Appellants.
Circuit Judge, held that:
                                                          Mark Rienzi (argued), Eric C. Rassbach,
States and District of Columbia possessed                 Lori H. Windham, Diana M. Vern, Chase T.
Article III standing to seek injunction;                  Harrington, and Chris Pagliarella, The Becket
                                                          Fund for Religious Liberty, Washington, D.C.,
issuance of nationwide injunction in similar              for Intervenor-Defendant-Appellant The Little
action did not moot appeal;                               Sisters of the Poor Jeanne Jugan Residence.

States and District were likely to succeed                Kenneth J. Connelly (argued), David A.
on merits of claim, or at very least                      Cortman, and Kevin H. Theriot, Alliance
raised serious questions going to merits of               Defending Freedom, Scottsdale, Arizona;


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                             2
              Case
California v. U.S.   1:17-cv-11930-NMG
                   Department of Health & HumanDocument      129----Filed
                                               Services, --- F.3d   (2019) 10/25/19   Page 5 of 27


Gregory S. Baylor and Christen M. Price,                  Barbara D. Underwood, Solicitor General; Lisa
Alliance Defending Freedom, Washington,                   Landau, Bureau Chief, Health Care Bureau;
D.C.; Brian R. Chavez-Ochoa, Chavez-Ochoa                 Steven C. Wu, Deputy Solicitor General; Ester
Law Offices Ins., Valley Springs, California;             Murdukhayeva, Assistant Solicitor General;
for Intervenor-Defendant-Appellant March for              Office of the Attorney General, New York,
Life Education and Defense Fund.                          New York; Joshua H. Stein, Attorney
                                                          General; Sripriya Narasimhan, Deputy General
Karli A. Eisenberg (argued) and Nimrod                    Counsel; Department of Justice, Raleigh, North
Pitsker Elias, Deputy Attorneys General;                  Carolina; Peter F. Neronha, Attorney General;
Kathleen Boergers, Supervising Deputy                     Michael W. Field, Assistant Attorney General;
Attorney General; Michael L. Newman,                      Office of the Attorney General, Providence,
Senior Assistant Attorney General; Xavier                 Rhode Island; Thomas J. Donovan Jr., Attorney
Becerra, Attorney General; Office of the                  General; Eleanor Spottswood, Assistant
Attorney General, Sacramento, California;                 Attorney General; Attorney General’s Office,
William Tong, Attorney General; Maura                     Montpelier, Vermont; Mark R. Herring,
Murphy Osborne, Assistant Attorney General;               Attorney General; Toby J. Heytens, Solicitor
Office of the Attorney General, Hartford,                 General; Samuel T. Towell, Deputy Attorney
Connecticut; Kathleen Jennings, Attorney                  General; Office of the Attorney General,
General; Ilona Kirshon, Deputy State Solicitor;           Richmond, Virginia; Robert W. Ferguson,
Jessica M. Willey and David J. Lyons, Deputy              Attorney General; Jeffrey T. Sprung and Alicia
Attorneys General; Delaware Department                    O. Young, Assistant Attorneys General; Office
of Justice, Wilmington, Delaware; Karl                    of the Attorney General, Seattle, Washington;
A. Racine, Attorney General; Loren L.                     for Plaintiffs-Appellees.
AliKhan, Solicitor General; Caroline S. Van
Zile, Deputy Solicitor General; Graham E.                 Dwight G. Duncan, Colbe Mazzarella, North
Phillips, Assistant Attorney General; Office              Dartmouth, Massachusetts, for Amici Curiae
of the Attorney General, Washington, D.C.;                Residents and Families of Residents at Homes
Clare Connors, Attorney General; Erin Lau,                of the Little Sisters of the Poor.
Deputy Attorney General; Department of
the Attorney General, Honolulu, Hawaii;                   Ken Paxton, Attorney General; Jeffrey C.
Kwame Raoul, Attorney General; Elizabeth                  Mateer, First Assistant Attorney General; Kyle
Morris, Assistant Attorney General; Office                D. Hawkins, Solicitor General; Jason R.
of the Attorney General, Chicago, Illinois;               LaFond, Assistant Solicitor General; Office of
Brian E. Frosh, Attorney General; Steven                  the Attorney General, Austin, Texas; Steve
M. Sullivan, Solicitor General; Kimberly                  Marshall, Attorney General of Alabama; Leslie
S. Cammarata, Senior Assistant Attorney                   Rutledge, Attorney General of Arkansas;
General; Attorney General’s Office, Baltimore,            Christopher M. Garr, Attorney General of
Maryland; Keith Ellison, Attorney General;                Idaho; Lawrence Wasden, Attorney General
Jacob Campion, Assistant Attorney General;                of Idaho; Jeff Landry, Attorney General of
Office of the Attorney General, St. Paul,                 Louisiana; Eric Schmitt, Attorney General
Minnesota; Letitia James, Attorney General;               of Missouri; Tim Fox, Attorney General of


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                      3
              Case
California v. U.S.   1:17-cv-11930-NMG
                   Department of Health & HumanDocument      129----Filed
                                               Services, --- F.3d   (2019) 10/25/19   Page 6 of 27


Montana; Doug Peterson, Attorney General of               Program for the Study of Reproductive Justice
Nebraska; Mike Hunter, Attorney General of                at Yale Law School.
Oklahoma; Alan Wilson, Attorney General of
South Carolina; Sean Reyes, Attorney General              Jamie A. Levitt and Rhiannon N. Batchelder,
of Utah; Patrick Morrisey, Attorney General               Morrison & Foerster LLP, New York, New
of West Virginia; for Amici Curiae States of              York, for Amici Curiae American Association
Texas, Alabama, Arkansas, Georgia, Idaho,                 of University Women, Service Employees
Louisiana, Missouri, Montana, Nebraska,                   International Union, and 16 Additional
Oklahoma, South Carolina, Utah, and West                  Professional, Labor, and Student Associations.
Virginia.
                                                          Diana Kasdan and Joel Dodge, Center
Miles E. Coleman, Nelson Mullins Riley &                  for Reproductive Rights, New York, New
Scarborough LLP, Greenville, South Carolina,              York; Dariely Rodriguez, Dorian Spence, and
for Amici Curiae Constitutional Law Scholars.             Phylicia H. Hill, Lawyers’ Committee for
                                                          Civil Rights Under Law, Washington, D.C.; for
Stephanie N. Taub and Lea E. Patterson, First             Amici Curiae Center for Reproductive Rights,
Liberty Institute, Plano, Texas, for Amicus               Lawyers’ Committee for Civil Rights Under
Curiae First Liberty Institute.                           Law, California Women’s Law Center, GLBTQ
                                                          Legal Advocates & Defenders, Latinojustice
Daniel L. Chen, Gibson Dunn & Crutcher LLP,               PRLDEF, Lawyers for Civil Rights, Legal
San Francisco, California; Paul Collins and               Momentum, Legal Voice, Mississippi Center
Robert E. Dunn, Gibson Dunn & Crutcher                    for Justice, National Center for Lesbian Rights,
LLP, Palo Alto, California; for Amicus Curiae             Public Counsel, and Women’s Law Project.
Religious Sisters of Mercy.
                                                          Maura Healey, Attorney General; Elizabeth
Elizabeth O. Gill, ACLU Foundation of                     N. Dewar, State Solicitor; Jonathan B. Miller,
Northern California, San Francisco, California;           Jon Burke, and Julia E. Kobick, Assistant
Minouche Kandel, ACLU Foundation of                       Attorneys General; Elizabeth Carnes Flynn,
Southern California, Los Angeles, California;             Special Assistant Attorney General; Office of
Brigitte Amiri, ACLU Foundation, New York,                the Attorney General, Boston, Massachusetts;
New York; David Loy, ACLU Foundation of                   Thomas J. Miller, Attorney General, Office
San Diego & Imperial Counties, San Diego,                 of the Attorney General, Des Moines, Iowa;
California; for Amici Curiae American Civil               Aaron M. Frey, Attorney General, Office of
Liberties Union, ACLU of Northern California,             the Attorney General, Augusta, Maine; Gurbir
ACLU of Southern California, ACLU of San                  S. Grewal, Attorney General, Office of the
Diego and Imperial Counties, Anti-Defamation              Attorney General, Trenton, New Jersey; Hector
League, Leadership Conference on Civil and                Balderas, Attorney General, Office of the
Human Rights, and National Urban League.                  Attorney General, Santa Fe, New Mexico;
                                                          Josh Shapiro, Attorney General, Office of the
Priscilla Joyce Smith, Yale Law School,
                                                          Attorney General, Harrisburg, Pennsylvania;
Brooklyn, New York, for Amicus Curiae


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                        4
              Case
California v. U.S.   1:17-cv-11930-NMG
                   Department of Health & HumanDocument      129----Filed
                                               Services, --- F.3d   (2019) 10/25/19   Page 7 of 27


for Amici Curiae Massachusetts, Iowa, Maine,              Tanner, Americans United for Separate of
New Jersey, New Mexico, and Pennsylvania.                 Church and State; for Amici Curiae Religious
                                                          and Civil-Rights Organizations.
Fatima Gross Graves, Gretchen Borchelt,
Michelle Banker, and Sunu Chandy,                         Barbara J. Parker, City Attorney; Maria
National Women’s Law Center, Washington,                  Bee, Erin Bernstein, Malia McPherson, and
D.C.; Jane Liu, National Asian Pacific                    Caroline Wilson; Office of the City Attorney,
American Women’s Forum, Washington, D.C.;                 Oakland, California; James R. Williams,
Sequoia Ayala and Jill Heaviside, Sisterlove              County Counsel; Greta S. Hansen, Laura
Inc., Atlanta, Georgia; Jeffrey Blumenfeld,               S. Trice, and Lorraine Van Kirk, San Jose,
Lowenstein Sandler LLP, Washington, D.C.;                 California; Office of the County Counsel, San
Naomi D. Barrowclough, Lowenstein Sandler                 Jose, California; for Amici Curiae 14 Cities,
LLP, Roseland, New Jersey; for Amici Curiae               Counties, and Local Agencies.
National Women’s Law Center, National Latina
Institute for Reproductive Health, Sisterlove             Appeals from the United States District
Inc., and National Asian Pacific American                 Court for the Northern District of California,
Women’s Forum.                                            Haywood S. Gilliam, Jr., District Judge,
                                                          Presiding, D.C. No. 4:17-cv-05783-HSG
Bruce H. Schneider, Michele L. Pahmer, and
Giliana Keller, Stroock & Stroock & Lavan                 Before: J. Clifford Wallace, Andrew J.
LLP, New York, New York, for Amici Curiae                 Kleinfeld, and Susan P. Graber, Circuit Judges.
Brief of Health Professional Organizations,
American Nurses Association, American
College of Obstetricians and Gynecologists,               Dissent by Judge Kleinfeld
American Academy of Nursing, American
Academy of Pediatrics, Physicians for
Reproductive Health, and California Medical                                    OPINION
Association.
                                                          WALLACE, Circuit Judge:
Leah R. Bruno, Alan S. Gilbert, Cicely R.
                                                           *1 The Affordable Care Act (ACA) and
Miltich, and Jacqueline A. Giannini, Dentons
                                                          the regulations implementing it require group
US LLP, Chicago, Illinois; Joel D. Siegel,
                                                          health plans to cover contraceptive care without
Dentons US LLP, Los Angeles, California;
                                                          cost sharing. Federal agencies issued final rules
for Amici Curiae U.S. Women’s Chamber
                                                          exempting employers with religious and moral
of Commerce and National Association for
                                                          objections from this requirement. The district
Female Executives.
                                                          court issued a preliminary injunction barring
Cindy Nesbit, The Sikh Coalition, New York,               the enforcement of the rules in several states.
New York; Sirine Shebaya, Nimra Azmi,                     We have jurisdiction under 28 U.S.C. § 1292,
Muslim Advocates, Washington, D.C.; Richard               and we affirm.
B. Katskee, Carmen N. Green, and Alison


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                         5
              Case
California v. U.S.   1:17-cv-11930-NMG
                   Department of Health & HumanDocument      129----Filed
                                               Services, --- F.3d   (2019) 10/25/19   Page 8 of 27


                                                          2012). The three agencies responsible for
                                                          implementing the ACA—the Department of
                          I.
                                                          Health and Human Services, the Department
We recounted the relevant background in a                 of Labor, and the Department of the Treasury
prior opinion. See California v. Azar, 911 F.3d           (collectively, agencies)—issued regulations
558, 566–68 (9th Cir. 2018). We reiterate it here         requiring coverage of all preventive care
as necessary to resolve this appeal.                      contained in HRSA’s guidelines. 1 See, e.g., 45
                                                          C.F.R. § 147.130(a)(1)(iv).
The ACA provides:
                                                          The agencies also recognized that religious
                                                          organizations may object to the use of
           A group health plan and                        contraceptive care and to the requirement
           a health insurance issuer                      to offer insurance that covers such care.
           offering group or individual                   For those organizations, the agencies
           health insurance coverage                      provide two avenues for alleviating those
           shall, at a minimum                            objections. First, group health plans of certain
           provide coverage for and                       religious employers, such as churches, are
           shall not impose any cost                      categorically exempt from the contraceptive
           sharing requirements for ...                   care requirement. See Coverage of Certain
           with respect to women,                         Preventive Services Under the Affordable
           such additional preventive                     Care Act, 78 Fed. Reg. 39,870, 39,874
           care and screenings ...                        (July 2, 2013). Second, nonprofit “eligible
           as     provided    for    in                   organizations” that are not categorically
           comprehensive guidelines                       exempt can opt out of having to “contract,
           supported by the Health                        arrange, pay, or refer for contraceptive
           Resources and Services                         coverage.” Id. To be eligible, the organization
           Administration [HRSA] ....                     must file a self-certification form stating (1)
                                                          that it “opposes providing coverage for some
                                                          or all of any contraceptive services required
42 U.S.C. § 300gg-13(a)(4) (also known                    to be covered under [the regulation] on
as the Women’s Health Amendment).                         account of religious objections,” (2) that it “is
HRSA established guidelines for women’s                   organized and operates as a nonprofit entity,”
preventive care that include any “[FDA]                   and (3) that it “holds itself out as a religious
approved contraceptive methods, sterilization             organization.” Id. at 39,893. The organization
procedures, and patient education and                     sends a copy of the form to its insurance issuer
counseling.” Group Health Plans and Health                or third-party administrator (TPA), which
Insurance Issuers Relating to Coverage                    must then provide contraceptive care for the
of Preventive Services Under the Patient                  organization’s employees without any further
Protection and Affordable Care Act, 77                    involvement by the organization. Id. at 39,875–
Fed. Reg. 8,725-01, 8,725 (Feb. 15,                       76. The regulations refer to this second avenue


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                         6
              Case
California v. U.S.   1:17-cv-11930-NMG
                   Department of Health & HumanDocument      129----Filed
                                               Services, --- F.3d   (2019) 10/25/19   Page 9 of 27


as the “accommodation,” and it was designed               no view on the merits of the cases,” and did not
to avoid imposing on organizations’ beliefs               decide “whether petitioners’ religious exercise
that paying for or facilitating coverage for              has been substantially burdened, whether the
contraceptive care violates their religion. Id. at        [g]overnment has a compelling interest, or
39,874.                                                   whether the current regulations are the least
                                                          restrictive means of serving that interest.” Id.
 *3 The agencies later amended the
accommodation process in response to legal                The agencies solicited comments on the
challenges. First, certain closely-held for-              accommodation process in light of Zubik,
profit organizations became eligible for the              but ultimately declined to make further
accommodation. See Coverage of Certain                    changes. See Dep’t of Labor, FAQs About
Preventive Services Under the Affordable Care             Affordable Care Act Implementation Part 36, at
Act, 80 Fed. Reg. 41,318-01, 41,343 (July 14,             4, www.dol.gov/sites/default/files/ebsa/about-
2015); see also Burwell v. Hobby Lobby Stores,            ebsa/our-activities/resource-center/faqs/aca-
Inc., 573 U.S. 682, 736, 134 S.Ct. 2751, 189              part-36.pdf. The agencies concluded, in part,
L.Ed.2d 675 (2014). Second, instead of directly           that “the existing accommodation regulations
sending a copy of the self-certification form             are consistent with RFRA” because “the
to the issuer or TPA, an eligible organization            contraceptive-coverage requirement [when
could simply notify the Department of Health              viewed in light of the accommodation] does not
and Human Services in writing, which then                 substantially burden the[ ] exercise of religion.”
would inform the issuer or TPA of its regulatory          Id.
obligations. 80 Fed. Reg. at 41,323; see also
Wheaton Coll. v. Burwell, 573 U.S. 958, 134 S.            On May 4, 2017, the President issued an
Ct. 2806, 2807, 189 L.Ed.2d 856 (2014).                   executive order directing the secretaries of
                                                          the agencies to “consider issuing amended
Various organizations then challenged the                 regulations, consistent with applicable law,
amended accommodation process as a violation              to address conscience-based objections to”
of the Religious Freedom Restoration Act                  the ACA’s contraceptive care requirement.
(RFRA). The actions reached the Supreme                   Promoting Free Speech and Religious Liberty,
Court, and the Supreme Court vacated and                  Exec. Order No. 13,798, 82 Fed. Reg.
remanded to afford the parties “an opportunity            21,675, 21,675 (May 4, 2017). Thereafter,
to arrive at an approach going forward that               effective October 6, 2017, the agencies
accommodates petitioners’ religious exercise              effectuated two interim final rules (IFRs)
while at the same time ensuring that women                which categorically exempted certain entities
covered by petitioners’ health plans receive              from the contraceptive care requirement. See
full and equal health coverage, including                 Religious Exemptions and Accommodations
contraceptive coverage.” Zubik v. Burwell,                for Coverage of Certain Preventive Services
––– U.S. ––––, 136 S. Ct. 1557, 1560, 194                 Under the Affordable Care Act, 82 Fed.
L.Ed.2d 696 (2016) (internal quotation marks              Reg. 47,792, 47,792 (Oct. 13, 2017);
and citation omitted). The Court “express[ed]             Moral Exemptions and Accommodations for


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                          7
California v. Case   1:17-cv-11930-NMG
              U.S. Department of Health & HumanDocument
                                                Services, --- 129
                                                              F.3d ----Filed
                                                                        (2019)10/25/19   Page 10 of 27


Coverage of Certain Preventive Services Under                See id. Shortly after the panel issued the
the Affordable Care Act, 82 Fed. Reg.                        opinion, the final rules became effective on
47,838-01, 47,838 (Oct. 13, 2017). The first                 January 14, 2019, superseding the IFRs. See
exempted all entities “with sincerely held                   Religious Exemptions and Accommodations
religious beliefs objecting to contraceptive                 for Coverage of Certain Preventive Services
or sterilization coverage” and made the                      Under the Affordable Care Act, 83 Fed.
accommodation optional for them. 82 Fed.                     Reg. 57,536-01, 57,536 (Nov. 15, 2018);
Reg. at 47,808. The second exempted                          Moral Exemptions and Accommodations for
“additional entities and persons that object                 Coverage of Certain Preventive Services Under
based on sincerely held moral convictions,”                  the Affordable Care Act, 83 Fed. Reg.
“expand[ed] eligibility for the accommodation                57,592-01, 57,592 (Nov. 15, 2018). The final
to include organizations with sincerely held                 rules made “various changes ... to clarify the
moral convictions concerning contraceptive                   intended scope of the language” in “response
coverage,” and made the accommodation                        to public comments,” 83 Fed. Reg. at 57,537,
optional for those entities. 82 Fed. Reg. at                 57,593. However, the parties agree that the final
47,849.                                                      rules are materially identical to the IFRs for the
                                                             purposes of this appeal.
 *4 California, Delaware, Maryland, New
York, and Virginia sued the agencies and their               The plaintiff states then amended their
secretaries, seeking to enjoin the enforcement               complaint to enjoin the enforcement of the
of the IFRs and alleging that they are invalid               final rules. They alleged a number of claims,
under the Administrative Procedure Act (APA).                including that the rules are substantively
The district court, in relevant part, held that              invalid under the APA. The amended complaint
the plaintiff states had standing to challenge               joined as plaintiffs the states of Connecticut,
the IFRs and issued a nationwide preliminary                 Hawaii, Illinois, Minnesota, North Carolina,
injunction based on the states’ likelihood                   Rhode Island, Vermont, and Washington, and
of success on their procedural APA claim                     the District of Columbia. The district court
—that the IFRs were invalid for failing                      determined that the final rules were likely
to follow notice and comment rulemaking.                     invalid as “arbitrary, capricious, an abuse of
After issuing the injunction, the district court             discretion, or otherwise not in accordance with
allowed Little Sisters of the Poor, Jeanne Jugan             law,” and issued a preliminary injunction. In
Residence (Little Sisters) and March for Life                light of the concerns articulated in our prior
Education and Defense Fund (March for Life)                  opinion, see California, 911 F.3d at 582–84,
to intervene.                                                the geographic scope of the injunction was
                                                             limited to the plaintiff states. The district court
We affirmed the district court except as to                  then proceeded to ready the case for trial. The
the nationwide scope of the injunction. See                  agencies, Little Sisters, and March for Life
California, 911 F.3d at 585. We limited                      appeal from the preliminary injunction.
the geographic scope of the injunction to
the states that were plaintiffs in the case.


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                            8
California v. Case   1:17-cv-11930-NMG
              U.S. Department of Health & HumanDocument
                                                Services, --- 129
                                                              F.3d ----Filed
                                                                        (2019)10/25/19   Page 11 of 27


                                                             recognize, our prior decision and its underlying
                                                             reasoning foreclose any arguments otherwise.
                           II.
                                                             See California, 911 F.3d at 570–74; Nordstrom
We review standing de novo. See Navajo                       v. Ryan, 856 F.3d 1265, 1270–71 (9th Cir. 2017)
Nation v. Dep’t of the Interior, 876 F.3d 1144,              (holding that, where a panel previously held
1160 (9th Cir. 2017). We review a preliminary                in a published opinion that the plaintiff has
injunction for abuse of discretion. See Network              standing, that ruling is binding under “both
Automation, Inc. v. Advanced Sys. Concepts,                  the law-of-the-case doctrine and our law-of-
Inc., 638 F.3d 1137, 1144 (9th Cir. 2011). “In               the-circuit rules”); see also Rocky Mountain
deciding whether the district court has abused               Farmers Union v. Corey, 913 F.3d 940, 951
its discretion, we employ a two-part test: first,            (9th Cir. 2019) (“[L]aw of the case doctrine
we ‘determine de novo whether the trial court                generally precludes reconsideration of an issue
identified the correct legal rule to apply to the            that has already been decided by the same
relief requested’; second, we determine ‘if the              court, or a higher court in the identical case”);
district court’s application of the correct legal            Miranda v. Selig, 860 F.3d 1237, 1243 (9th
standard was (1) illogical, (2) implausible, or              Cir. 2017) (“[U]nder the law-of-the-circuit rule,
(3) without support in inferences that may be                we are bound by decisions of prior panels[ ]
drawn from the facts in the record.’ ” Pimentel              unless an en banc decision, Supreme Court
v. Dreyfus, 670 F.3d 1096, 1105 (9th Cir. 2012)              decision, or subsequent legislation undermines
(quoting Cal. Pharmacists Ass’n v. Maxwell-                  those decisions” (internal quotation marks and
Jolly, 596 F.3d 1098, 1104 (9th Cir. 2010)). The             alterations omitted)).
review is highly deferential: we must “uphold
a district court determination that falls within a           Little Sisters and March for Life have
broad range of permissible conclusions in the                not identified any new factual or legal
absence of an erroneous application of law,”                 developments since our prior decision that
and we reverse “only when” we are “convinced                 require us to reconsider standing here. To the
firmly that the reviewed decision lies beyond                contrary, a recent decision by the Supreme
the pale of reasonable justification under the               Court strongly supports our previous holding
circumstances.” Microsoft Corp. v. Motorola,                 that the plaintiff states have standing. In
Inc., 696 F.3d 872, 881 (9th Cir. 2012) (first               Department of Commerce v. New York, –––
quoting Grant v. City of Long Beach, 315                     U.S. ––––, 139 S. Ct. 2551, 2566, 204 L.Ed.2d
F.3d 1081, 1091 (9th Cir. 2002); then quoting                978 (2019), the Supreme Court held that
Harman v. Apfel, 211 F.3d 1172, 1175 (9th Cir.               the plaintiff states had standing, even though
2000)).                                                      their claims of harm depended on unlawful
                                                             conduct of third parties, because their theory
                                                             of standing “relies ... on the predictable effect
                                                             of Government action on the decisions of third
                          III.                               parties.” See also id. (“Article III requires
                                                             no more than de facto causality” (internal
*5 We again hold that the plaintiff states                   quotation marks omitted)). Here, the plaintiff
have standing to sue. As the agencies properly

              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                           9
California v. Case   1:17-cv-11930-NMG
              U.S. Department of Health & HumanDocument
                                                Services, --- 129
                                                              F.3d ----Filed
                                                                        (2019)10/25/19   Page 12 of 27


states’ theory of causation depends on wholly                bans, despite nationwide injunctions in both.”
lawful conduct and on the federal government’s               Id. at n.27.
own prediction about the decisions of third
parties. See California, 911 F.3d at 571–73.                 The dissent appears to raise the
                                                             “potentially serious problem” of “conflicting
                                                             injunctions” that arise from the “forum
                                                             shopping and decisionmaking effects of
                          IV.
                                                             the national injunction.” Samuel L. Bray,
The thoughtful dissent suggests that this                    Multiple Chancellors: Reforming the National
appeal is moot because, the day after the                    Injunction, 131 Harv. L. Rev. 417, 462–63
district court issued its injunction of limited              (2017). Although courts have addressed this
scope, covering the territory of the thirteen                problem in the past, no court has done so based
plaintiff states plus the District of Columbia, a            on justiciability principles.
district court in Pennsylvania issued a similar
nationwide injunction. See Pennsylvania v.                    *6 For example, we have held that, “[w]hen
Trump, 351 F. Supp. 3d 791, 835 (E.D. Pa.),                  an injunction sought in one proceeding would
aff’d 930 F.3d 543 (3d Cir.), petition for                   interfere with another federal proceeding,
cert. filed, ––– U.S.L.W. –––– (U.S. Oct. 1,                 considerations of comity require more than the
2019) (No. 19-431). According to the dissent,                usual measure of restraint, and such injunctions
the nationwide injunction prevents us from                   should be granted only in the most unusual
giving effective relief to the parties here and,             cases.” Bergh v. Washington, 535 F.2d 505,
accordingly, moots this appeal. We ordered                   507 (9th Cir. 1976). Significantly, however,
supplemental briefing on whether this appeal is              the attempt “to avoid the waste of duplication,
moot, and the parties unanimously agreed that                to avoid rulings which may trench upon
this appeal is not moot despite the nationwide               the authority of sister courts, and to avoid
injunction from Pennsylvania. We agree.                      piecemeal resolution of issues that call for a
                                                             uniform result” has always been a prudential
As an initial matter, to our knowledge, no                   concern, not a jurisdictional one. W. Gulf Mar.
court has adopted the view that an injunction                Ass’n v. ILA Deep Sea Local 24, S. Atl. & Gulf
imposed by one district court against a                      Coast Dist. of ILA, 751 F.2d 721, 729 (5th Cir.
defendant deprives every other federal court                 1985).
of subject matter jurisdiction over a dispute
in which a plaintiff seeks similar equitable                 The dissent claims that the majority is “making
relief against the same defendant. Instead, “in              the same mistake today that we made in
practice, nationwide injunctions do not always               Yniguez v. Arizonans for Official English, when
foreclose percolation.” Spencer E. Amdur &                   in our zeal to correct what we thought was a
David Hausman, Nationwide Injunctions and                    wrong, we issued an injunction on behalf of an
Nationwide Harm, 131 Harv. L. Rev. F. 49,                    individual regarding her workplace.” Dissent at
53 (2017). For example, both this court and                  –––– (footnote omitted). Yniguez is inapposite.
the Fourth Circuit recently “reviewed the travel


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                         10
California v. Case   1:17-cv-11930-NMG
              U.S. Department of Health & HumanDocument
                                                Services, --- 129
                                                              F.3d ----Filed
                                                                        (2019)10/25/19   Page 13 of 27


There, the United States Supreme Court                       injunction is limited in scope to the territory of
reversed our decision, holding that                          those thirty-seven non-party states. Under that
the plaintiff’s “changed circumstances—her                   interpretation, the two injunctions complement
resignation from public sector employment to                 each other and do not conflict.
pursue work in the private sector—mooted
the case stated in her complaint.” Arizonans                 In any event, even if the Pennsylvania
for Official English v. Arizona, 520 U.S. 43,                injunction has a fully nationwide scope,
72, 117 S.Ct. 1055, 137 L.Ed.2d 170 (1997).                  we nevertheless retain jurisdiction under the
Here, by contrast, the facts and circumstances               exception to mootness for cases capable of
supporting the preliminary injunction have not               repetition, yet evading review. “A dispute
materially changed such that we are unable to                qualifies for that exception only if (1) the
affirm the relief that the plaintiff states seek             challenged action is in its duration too short
to have affirmed. This is therefore not a case               to be fully litigated prior to its cessation
in which “the activities sought to be enjoined               or expiration, and (2) there is a reasonable
already have occurred, and the appellate courts              expectation that the same complaining party
cannot undo what has already been done”                      will be subjected to the same action again.”
such that “the action is moot, and must be                   United States v. Sanchez-Gomez, ––– U.S.
dismissed.” Foster v. Carson, 347 F.3d 742,                  ––––, 138 S. Ct. 1532, 1540, 200 L.Ed.2d 792
746 (9th Cir. 2003) (quoting Bernhardt v.                    (2018) (internal quotation marks and citation
Cty. of Los Angeles, 279 F.3d 862, 871 (9th                  omitted). The first part is indisputably met
Cir. 2002)). Article III simply requires that                here because the interval between the limited
our review provide redress for the asserted                  injunction and the nationwide injunction
injuries, which the district court’s preliminary             was one day—clearly “too short [for the
injunction achieves.                                         preliminary injunction] to be fully litigated
                                                             prior to its cessation or expiration.” Id. (quoting
The dissent’s logic also proves too much.                    Turner v. Rogers, 564 U.S. 431, 439–40, 131
If a court lacks jurisdiction to consider the                S.Ct. 2507, 180 L.Ed.2d 452 (2011)).
propriety of an injunction over territory that
is already covered by a different injunction,                 *7 The second part, too, is met because
then the Pennsylvania district court lacked                  there is a reasonable expectation that the
jurisdiction to issue an injunction beyond the               federal defendants will, again, be subjected
territory of the thirty-seven states not parties             to the injunction in this case. See Enyart
to this case. After all, when the Pennsylvania               v. Nat’l Conf. of Bar Exam’rs, Inc., 630
district court issued its injunction, the district           F.3d 1153, 1159 (9th Cir. 2011) (applying
court here had issued its injunction of limited              the “capable of repetition” exception on
geographic scope. We hesitate to apply a                     appeal from a preliminary injunction and
rule that means that the Pennsylvania district               querying whether the defendant would again
court plainly acted beyond its jurisdiction.                 be subjected to a preliminary injunction). In
At most, then, the dissent’s reasoning would                 the Pennsylvania case, a petition for certiorari
lead us to conclude that the Pennsylvania                    challenges, among other things, the nationwide


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                           11
California v. Case   1:17-cv-11930-NMG
              U.S. Department of Health & HumanDocument
                                                Services, --- 129
                                                              F.3d ----Filed
                                                                        (2019)10/25/19   Page 14 of 27


scope of the Pennsylvania injunction. See                    address the effect of a nationwide preliminary
Petition for Writ of Certiorari, Little Sisters              injunction on an appeal involving a preliminary
v. Pennsylvania, at 31–33 (No. 19-431).                      injunction of limited scope. Our approach to
Given the recent prominence of the issue of                  mootness in this case is consistent with the
nationwide injunctions, the Supreme Court                    Supreme Court’s interest in allowing the law to
very well may vacate the nationwide scope of                 develop across multiple circuits. If, of course,
the injunction. See Amanda Frost, In Defense                 our assessment of jurisdiction is incorrect
of Nationwide Injunctions, 93 N.Y.U. L. Rev.                 such that, for example, we should stay this
1065, 1119 (2018) (collecting arguments for                  appeal pending the outcome in Pennsylvania,
and against nationwide injunctions against the               then we welcome guidance from the Supreme
backdrop of “the recent surge in nationwide                  Court. Under existing precedent, however, we
injunctions”).                                               conclude that this appeal is not moot.

But no matter what action, if any, the Supreme
Court takes, the preliminary injunction in
                                                                                         V.
the Pennsylvania case is, like all preliminary
injunctions, of limited duration. Once the                   A preliminary injunction is a matter of
Pennsylvania district court rules on the merits              equitable discretion and is “an extraordinary
of that case, the preliminary injunction will                remedy that may only be awarded upon a
expire. At that point, the federal defendants will           clear showing that the plaintiff is entitled to
once again be subjected to the injunction in this            such relief.” Winter v. NRDC, 555 U.S. 7,
case.                                                        22, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008)
                                                             (citing Mazurek v. Armstrong, 520 U.S. 968,
One possibility is to the contrary: the                      972, 117 S.Ct. 1865, 138 L.Ed.2d 162 (1997)).
Pennsylvania district court could rule in                    “A party can obtain a preliminary injunction
favor of the plaintiffs, choose to exercise its              by showing that (1) it is ‘likely to succeed on
discretion to issue a permanent injunction,                  the merits,’ (2) it is ‘likely to suffer irreparable
and choose to exercise its discretion to give                harm in the absence of preliminary relief,’ (3)
the permanent injunction nationwide effect                   ‘the balance of equities tips in [its] favor,’ and
despite the existence of an injunction in this               (4) ‘an injunction is in the public interest.’ ”
case. That mere possibility does not, however,               Disney Enters., Inc. v. VidAngel, Inc., 869 F.3d
undermine our conclusion that, given the many                848, 856 (9th Cir. 2017) (quoting Winter, 555
other possible outcomes in the Pennsylvania                  U.S. at 20, 129 S.Ct. 365). Alternatively, an
case, there remains a “reasonable expectation”               injunction may issue where the likelihood of
that the federal defendants will be subjected                success is such that “serious questions going
to the injunction in this case. A “reasonable                to the merits” were raised and the balance of
expectation” does not demand certainty.                      hardships “tips sharply toward the plaintiff,”
                                                             provided that the plaintiff can also demonstrate
We acknowledge that we are in uncharted                      the other two Winter factors. Alliance for the
waters. The Supreme Court has yet to


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                            12
California v. Case   1:17-cv-11930-NMG
              U.S. Department of Health & HumanDocument
                                                Services, --- 129
                                                              F.3d ----Filed
                                                                        (2019)10/25/19   Page 15 of 27


Wild Rockies v. Cottrell, 632 F.3d 1127, 1131–               “significant discretion to shape the content,
32 (9th Cir. 2011).                                          scope, and enforcement of any preventative-
                                                             services guidelines adopted” pursuant to the
The district court issued its injunction after               Women’s Health Amendment. Specifically,
concluding that all four factors were met here.              the agencies highlight that “nothing in the
We address each factor in turn.                              statute mandated that the guidelines include
                                                             contraception, let alone for all types of
                                                             employers with covered plans.”

                           A.
                                                             We examine the “plain terms” and “core
The APA requires that an agency action be                    purposes” of the Women’s Health Amendment
held “unlawful and [be] set aside” where it is               to determine whether the agencies have
“arbitrary, capricious,” “not in accordance with             authority to issue the final rules. FERC v.
the law,” or “in excess of statutory jurisdiction.”          Elec. Power Supply Ass’n, ––– U.S. ––––,
5 U.S.C. § 706(2). The district court concluded              136 S. Ct. 760, 773, 193 L.Ed.2d 661 (2016).
that the plaintiff states are likely to succeed              The statute requires that group health plans
on the merits of their APA claim or, at the                  and insurance issuers “shall, at a minimum
very least, raised serious questions going to                provide coverage for and shall not impose
the merits. In particular, the district court                any cost sharing requirements for ... with
determined that the agencies likely lacked the               respect to women, such additional preventive
authority to issue the final rules and that the              care and screenings ... as provided for
rules likely are arbitrary and capricious. The               in the comprehensive guidelines supported
district court did not abuse its discretion in so            by [HRSA].” 42 U.S.C. § 300gg-13(a)(4).
concluding.                                                  First, “shall” is a mandatory term that
                                                             “normally creates an obligation impervious
                                                             to ... discretion.” Lexecon Inc. v. Milberg Weiss
                                                             Bershad Hynes & Lerach, 523 U.S. 26, 35,
                           1.                                118 S.Ct. 956, 140 L.Ed.2d 62 (1998). By its
                                                             plain language, the statute states that group
 *8 “[A]n agency literally has no power                      health plans and insurance issuers must cover
to act ... unless and until Congress confers                 preventative care without cost sharing. See
power upon it.” Louisiana Pub. Serv. Comm’n                  BP Am. Prod. Co. v. Burton, 549 U.S. 84,
v. FCC, 476 U.S. 355, 374, 106 S.Ct.                         91, 127 S.Ct. 638, 166 L.Ed.2d 494 (2006)
1890, 90 L.Ed.2d 369 (1986). In reviewing                    (“[S]tatutory terms are generally interpreted in
the scope of an agency’s authority to act,                   accordance with their ordinary meaning”).
“the question ... is always whether the
agency has gone beyond what Congress                         The statute grants HRSA the limited authority
has permitted it to do.” City of Arlington                   to determine which, among the different types
v. FCC, 569 U.S. 290, 297–98, 133 S.Ct.                      of preventative care, are to be covered. See
1863, 185 L.Ed.2d 941 (2013). The agencies                   Hobby Lobby, 573 U.S. at 697, 134 S.Ct.
have determined that the ACA gives them

              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                         13
California v. Case   1:17-cv-11930-NMG
              U.S. Department of Health & HumanDocument
                                                Services, --- 129
                                                              F.3d ----Filed
                                                                        (2019)10/25/19   Page 16 of 27


2751 (“Congress itself, however, did not                     ones set forth.” United States v. Johnson, 529
specify what types of preventive care must be                U.S. 53, 58, 120 S.Ct. 1114, 146 L.Ed.2d 39
covered .... Congress authorized [HRSA] ... to               (2000). In fact, after the ACA’s passage, the
make that important and sensitive decision”).                Senate considered and rejected a “conscience
But nothing in the statute permits the agencies              amendment,” 158 Cong. Rec. S538–39 (Feb.
to determine exemptions from the requirement.                9, 2012); id. at S1162–73 (Mar. 1, 2012), that
In other words, the statute delegates to HRSA                would have allowed health plans to decline
the discretion to determine which types of                   to provide contraceptive coverage contrary to
preventative care are covered, but the statute               asserted religious or moral convictions. See
does not delegate to HRSA or any other agency                Doe v. Chao, 540 U.S. 614, 622, 124 S.Ct.
the discretion to exempt who must meet the                   1204, 157 L.Ed.2d 1122 (2004) (reversing
obligation. To interpret the statute’s limited               award of damages, in part, because of “drafting
delegation more broadly would contradict the                 history showing that Congress cut out the very
plain language of the statute. See Arlington,                language in the bill that would have authorized
569 U.S. at 296, 133 S.Ct. 1863 (“Congress                   [them]”). While Congress’s failure to adopt
knows to speak in plain terms when it wishes                 a proposal is often a “particularly dangerous
to circumscribe, and in capacious terms when                 ground on which to rest an interpretation”
it wishes to enlarge, agency discretion”).                   of a statute, Interstate Bank of Denver, N.A.
Although the agencies argue otherwise, “an                   v. First Interstate Bank of Denver, N.A.,
agency’s interpretation of a statute is not                  511 U.S. 164, 187, 114 S.Ct. 1439 (1994),
entitled to deference when it goes beyond                    the conscience amendment’s failure combined
the meaning that the statute can bear.” MCI                  with the existence of other exceptions suggests
Telecomms Corp. v. Am. Tel. & Tel. Co., 512                  that Congress did not contemplate a conscience
U.S. 218, 229, 114 S.Ct. 2223, 129 L.Ed.2d 182               exception when it passed the ACA.
(1994).
                                                              *9 The “core purpose[ ]” of the Women’s
Our interpretation is consistent with the ACA’s              Health Amendment further confirms our
statutory scheme. When enacting the ACA,                     interpretation. FERC, 136 S. Ct. at 773; see
Congress did provide for religious and moral                 also Sec. Indus. Ass’n v. Bd. of Governors
protections in certain contexts. See, e.g., 42               of Fed. Reserve Sys., 468 U.S. 137, 143,
U.S.C. § 18113 (assisted suicide procedures).                104 S.Ct. 2979, 82 L.Ed.2d 107 (1984) (“A
It did not provide for similar protections                   reviewing court ‘must reject administrative
regarding the preventative care requirement.                 constructions of [a] statute, whether reached
Instead, Congress chose to provide for other                 by adjudication or by rulemaking, that are
exceptions to that requirement, such as for                  inconsistent with the statutory mandate or that
grandfathered plans. See 42 U.S.C. § 18011.                  frustrate the policy that Congress sought to
“[W]hen Congress provides exceptions in a                    implement’ ” (quoting FEC v. Democratic
statute, ... [t]he proper inference ... is that              Senatorial Campaign Comm’n, 454 U.S. 27,
Congress considered the issue of exceptions                  32, 102 S.Ct. 38, 70 L.Ed.2d 23 (1981))).
and, in the end, limited that statute to the                 The legislative history indicates that the


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                        14
California v. Case   1:17-cv-11930-NMG
              U.S. Department of Health & HumanDocument
                                                Services, --- 129
                                                              F.3d ----Filed
                                                                        (2019)10/25/19   Page 17 of 27


Amendment sought to “requir[e] that all                      Services under the Patient Protection and
health plans cover comprehensive women’s                     Affordable Care Act, 76 Fed. Reg. 46621-01,
preventative care and screenings—and cover                   46,623 (Aug. 3, 2011). The legality of the
these recommended services at little or no cost              church exemption rules is not before us, and
to women.” 155 Cong. Rec. S12025 (Dec. 1,                    we will not render an advisory opinion on
2009) (Sen. Boxer); id. at S12028 (Sen. Murray               that issue. See Alameda Conservation Ass’n
highlighting that a “comprehensive list of                   v. California, 437 F.2d 1087, 1093 (9th
women’s preventive services will be covered”);               Cir. 1971). Moreover, the existence of one
id. at S12042 (Sen. Harkin stating that “[b]y                exemption does not necessarily justify the
voting for this amendment ... we can ensure that             authority to issue a different exemption or any
all women will have access to the same baseline              other exemption that the agencies decide. Cf.
set of comprehensive preventive benefits”).                  California, 911 F.3d at 575–76 (stating that
While legislators’ individual comments do not                “prior invocations of good cause to justify
necessarily prove intent of the majority of the              different IFRs—the legality of which are not
legislature, here the Amendment’s supporters                 challenged here—have no relevance”).
and sponsors delineated that the types of
“preventive services covered ... would be                    Given the text, purpose, and history of the
determined by [HRSA] to meet the unique                      Women’s Health Amendment, the district court
preventative health needs of women.” Id.                     did not err in concluding that the agencies likely
at S12025 (Sen. Boxer); see also id. at                      lacked statutory authority under the ACA to
S12027 (Sen. Gillibrand stating that “[t]his                 issue the final rules.
amendment will ensure that the coverage of
women’s preventive services is based on a set
of guidelines developed by women’s health
                                                                                         2.
experts”); id. at S12026 (Sen. Mikulski stating
that “[i]n my amendment we expand the key                    Under RFRA, the government “shall not
preventive services for women, and we do it                  substantially burden a person’s exercise of
in a way that is based on recommendations ...                religion even if the burden results from
from HRSA”). In this case, at the preliminary                a rule of general applicability” unless “it
injunction stage, the evidence is sufficient for             demonstrates that application of the burden
us to hold that providing free contraceptive                 to the person—(1) is in furtherance of a
services was a core purpose of the Women’s                   compelling governmental interest; and (2) is
Health Amendment.                                            the least restrictive means of furthering that
                                                             compelling governmental interest.” 42 U.S.C.
In response, the appellants highlight that they              § 2000bb-1(a)–(b). The appellants argue that
have already issued rules exempting churches                 the regulatory regime that existed before
from the contraceptive care requirement,                     the rules’ issuance—i.e., the accommodation
invoking the same statutory provision. See                   process—violated RFRA. They argue that
Group Health Plans and Health Insurance                      RFRA requires, or at least authorizes, them to
Issuers Relating to Coverage of Preventive                   eliminate the violation by issuing the religious


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                          15
California v. Case   1:17-cv-11930-NMG
              U.S. Department of Health & HumanDocument
                                                Services, --- 129
                                                              F.3d ----Filed
                                                                        (2019)10/25/19   Page 18 of 27


exemption 2 and “not simply wait for the                     thus notably distinct from the accommodation,
inevitable lawsuit and judicial order to comply              which attempts to accommodate religious
with RFRA.”                                                  objectors while still meeting the ACA’s
                                                             mandate that women have access to
As a threshold matter, we question whether                   preventative care. The religious exemption
RFRA delegates to any government agency                      here chooses winners and losers between
the authority to determine violations and                    the competing interests of two groups, a
to issue rules addressing alleged violations.                quintessentially legislative task. Strikingly,
At the very least, RFRA does not make                        Congress already chose a balance between
such authority explicit. Compare 42 U.S.C. §                 those competing interests and chose both
2000bb-1, with 47 U.S.C. § 201(b) (delegating                to mandate preventative care and to reject
agency authority to “prescribe such rules and                religious and moral exemptions. The agencies
regulations as may be necessary in the public                cannot reverse that legislatively chosen balance
interest to carry out the provisions of the Act”),           through rulemaking.
and 15 U.S.C. § 77s(a) (“The Commission
shall have authority from time to time to make,              Second, the religious exemption operates in
amend, and rescind such rules and regulations                a manner fully at odds with the careful,
as may be necessary to carry out the provisions              individualized, and searching review mandate
of this subchapter”). Instead, RFRA appears to               by RFRA. Federal courts accept neither
charge the courts with determining violations.               self-certifications that a law substantially
See 42 U.S.C. § 2000bb-1(c) (providing that                  burdens a plaintiff’s exercise of religion
a person whose religious exercise has been                   nor blanket assertions that a law furthers
burdened “may assert that violation ... in                   a compelling governmental interest. Instead,
a judicial proceeding” (emphasis added));                    before reaching those conclusions, courts
Gonzales v. O Centro Espirita Beneficente                    make individualized determinations dependent
Uniao do Vegetal, 546 U.S. 418, 434, 126 S.Ct.               on the facts of the case, by “careful[ly]”
1211, 163 L.Ed.2d 1017 (2006) (“RFRA makes                   considering the nature of the plaintiff’s beliefs
clear that it is the obligation of the courts to             and “searchingly” examining the governmental
consider whether exceptions are required under               interest. Wisconsin v. Yoder, 406 U.S. 205, 215,
the test set forth by Congress”).                            221, 92 S.Ct. 1526, 32 L.Ed.2d 15 (1972).
                                                             “[C]ontext matters.” Cutter v. Wilkinson, 544
 *10 Moreover, even assuming that agencies                   U.S. 709, 723, 125 S.Ct. 2113, 161 L.Ed.2d
are authorized to provide a mechanism                        1020 (2005); see O Centro, 546 U.S. at
for resolving perceived RFRA violations,                     430–31, 126 S.Ct. 1211 (“RFRA requires
RFRA likely does not authorize the religious                 the Government to demonstrate that the
exemption at issue in this case, for two                     compelling interest test is satisfied through
independent reasons. First, the religious                    application of the challenged law ‘to the
exemption contradicts congressional intent                   person’—the particular claimant whose sincere
that all women have access to appropriate                    exercise of religion is being substantially
preventative care. The religious exemption is                burdened” (quoting 42 U.S.C. § 2000bb-1(b));


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                         16
California v. Case   1:17-cv-11930-NMG
              U.S. Department of Health & HumanDocument
                                                Services, --- 129
                                                              F.3d ----Filed
                                                                        (2019)10/25/19   Page 19 of 27


Oklevueha Native Am. Church of Haw., Inc.                    678 (D.C. Cir. 2008) (“An inconsequential
v. Lynch, 828 F.3d 1012, 1015–17 (9th Cir.                   or de minimis burden on religious practice”
2016) (holding that, although plaintiffs in other            is not a substantial burden). Whether a
cases had established that a prohibition on                  government action imposes a substantial
the use of certain drugs was a substantial                   burden on sincerely-held religious beliefs is a
burden on those plaintiffs’ exercise of religion,            question of law. Guam v. Guerrero, 290 F.3d
the plaintiffs in this case had not met their                1210, 1222 n.20 (9th Cir. 2002).
burden of establishing that the prohibition on
cannabis use imposed a substantial burden on                  *11 The Supreme Court has not yet
the plaintiffs’ exercise of religion). In sum, the           decided whether the accommodation violates
agencies here claim an authority under RFRA                  RFRA. In Hobby Lobby, the Court suggested
—to impose a blanket exemption for self-                     that it did not. The Court described the
certifying religious objectors—that far exceeds              accommodation as “effectively exempt[ing]
what RFRA in fact authorizes. 3 See Hobby                    certain religious nonprofit organizations ...
Lobby, 573 U.S. at 719 n.30, 134 S.Ct. 2751                  from the contraceptive mandate.” 573 U.S. at
(noting that a proposed “blanket exemption”                  698, 134 S.Ct. 2751. The Court characterized
for religious objectors “extended more broadly               the accommodation as “an approach that
than the ... protections of RFRA” because                    is less restrictive than requiring employers
it “would not have subjected religious-based                 to fund contraceptive methods that violate
objections to the judicial scrutiny called for               their religious beliefs.” Id. at 730, 134 S.Ct.
by RFRA, in which a court must consider not                  2751. It observed that, “[a]t a minimum,
only the burden of a requirement on religious                [the accommodation did] not impinge on
adherents, but also the government’s interest                the plaintiffs’ religious belief that providing
and how narrowly tailored the requirement is”).              insurance coverage for the contraceptives at
                                                             issue here violates their religion, and it serves
Regardless of our questioning of the agencies’               HHS’s stated interests equally well.” Id. at 731,
authority pursuant to RFRA, however, it                      134 S.Ct. 2751. Specifically, it highlighted that,
is of no moment in this appeal because                       “[u]nder the accommodation, the plaintiffs’
the accommodation process likely does not                    female employees would continue to receive
substantially burden the exercise of religion                contraceptive coverage without cost sharing
and hence does not violate RFRA. “[A]                        for all FDA-approved contraceptives, and they
‘substantial burden’ is imposed only when                    would continue to ‘face minimal logistical
individuals are forced to choose between                     and administrative obstacles ... because their
following the tenets of their religion and                   employers’ insurers would be responsible for
receiving a governmental benefit ... or coerced              providing information and coverage.” Id. at
to act contrary to their religious beliefs by                732, 134 S.Ct. 2751 (citing 45 CFR §§
the threat of civil or criminal sanctions.”                  147.131(c)–(d)).
Navajo Nation v. United States Forest Serv.,
535 F.3d 1058, 1070 (9th Cir. 2008); see                     Indeed, before Zubik, eight courts of appeals
also Kaemmerling v. Lappin, 553 F.3d 669,                    (of the nine to have considered the issue) had


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                          17
California v. Case   1:17-cv-11930-NMG
              U.S. Department of Health & HumanDocument
                                                Services, --- 129
                                                              F.3d ----Filed
                                                                        (2019)10/25/19   Page 20 of 27


concluded that the accommodation process did                 or fund[ing]” the contraceptive care); 45
not impose a substantial burden on religious                 C.F.R. § 147.131(d) (prohibiting third parties
exercise under RFRA. 4 The Supreme Court                     from directly or indirectly charging objecting
then vacated the nine circuit cases addressing               organizations for the cost of contraceptive
the issue without discussing the merits. See,                coverage and obligating the third parties to pay
e.g., Zubik, 136 S. Ct. at 1560. After Zubik,                for the contraceptive care).
the Third Circuit has reiterated that the
accommodation process did not impose a                        *12 Once it has opted out, the organization’s
substantial burden under RFRA. See Real                      obligation to contract, arrange, pay, or refer for
Alternatives, Inc. v. Sec’y Dep't of Health &                access to contraception is completely shifted
Human Servs., 867 F.3d 338, 356 n.18 (3d Cir.                to third parties. The organization may then
2017) (“Although our judgment in Geneva was                  freely express its opposition to contraceptive
vacated by the Supreme Court, it nonetheless                 care. Viewed objectively, completing a form
sets forth the view of our [c]ourt, which was                stating that one has a religious objection is
based on Supreme Court precedent, that we                    not a substantial burden—it is at most a
continue to believe to be correct regarding ...              de minimis burden. The burden is simply a
our conclusion that the regulation at issue there            notification, after which the organization is
did not impose a substantial burden”).                       relieved of any role whatsoever in providing
                                                             objectionable care. By contrast, cases involving
We have not previously expressed any views                   substantial burden under RFRA have involved
on the matter, whether before or after Zubik.                more significant burdens on religious objectors.
We now hold that the accommodation process                   See O Centro, 546 U.S. at 425–26, 126 S.Ct.
likely does not substantially burden the                     1211 (substantial burden where the Controlled
exercise of religion. An organization with                   Substances Act prevented the religious objector
a sincere religious objection to arranging                   plaintiffs from ever again engaging in a
contraceptive coverage need only send a self-                sacramental ritual); Hobby Lobby, 573 U.S. at
certification form to the insurance issuer or                719–26, 134 S.Ct. 2751 (substantial burden, in
the TPA, or send a written notice to DHHS.                   the absence of the accommodation, where the
See 29 C.F.R. § 2590.715-2713A(b)(1)(ii).                    contraceptive care requirement required for-
Once the organization has taken the simple                   profit corporations to pay out-of-pocket for the
step of objecting, all actions taken to pay                  use of religiously-objectionable contraceptives
for or provide the organization’s employees                  by employees).
with contraceptive care is carried out by a
third party, i.e., insurance issuer or TPA. See,             Appellants further argue that religious
e.g., 45 C.F.R. § 147.131(d) (requiring that                 organizations are forced to be complicit in
the issuer or third-party administrator notify               the provision of contraceptive care, even with
the employees in separate mailing that that it               the accommodation. But even in the context
will be providing contraceptive care separate                of a self-insured plan subject to ERISA, an
from the employer, with the mailing specifying               objecting organization’s only act—and the only
that employer is in no way “administer[ing]                  act required by the government—is opting


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                          18
California v. Case   1:17-cv-11930-NMG
              U.S. Department of Health & HumanDocument
                                                Services, --- 129
                                                              F.3d ----Filed
                                                                        (2019)10/25/19   Page 21 of 27


out by form or notice. The objector need                     “Unexplained inconsistency” between an
not separately contract to provide or fund                   agency’s actions is “a reason for holding an
contraceptive care. The accommodation, in                    interpretation to be an arbitrary and capricious
fact, is designed to ensure such organizations               change.” Nat’l Cable & Telecomms. Ass’n v.
are not complicit and to minimize their                      Brand X Internet Servs., 545 U.S. 967, 981,
involvement. To the extent that appellants                   125 S.Ct. 2688, 162 L.Ed.2d 820 (2005).
object to third parties acting in ways contrary              A rule change complies with the APA if
to an organization’s religious beliefs, they have            the agency (1) displays “awareness that it is
no recourse. See Lyng v. Nw. Indian Cemetery                 changing position,” (2) shows that “the new
Protective Ass’n, 485 U.S. 439, 449, 108 S.Ct.               policy is permissible under the statute,” (3)
1319, 99 L.Ed.2d 534 (1988) (government                      “believes” the new policy is better, and
action does not constitute a substantial burden,             (4) provides “good reasons” for the new
even if the challenged action “would interfere               policy, which, if the “new policy rests upon
significantly with private persons’ ability to               factual findings that contradict those which
pursue spiritual fulfillment according to their              underlay its prior policy,” must include “a
own religious beliefs,” if the government action             reasoned explanation ... for disregarding facts
does not coerce the individuals to violate                   and circumstances that underlay or were
their religious beliefs or deny them “the                    engendered by the prior policy.” FCC v.
rights, benefits, and privileges enjoyed by other            Fox Television Stations, Inc., 556 U.S. 502,
citizens”). RFRA does not entitle organizations              515–16, 129 S.Ct. 1800, 173 L.Ed.2d 738
to control their employees’ relationships with               (2009) (emphasis omitted); see also Encino
third parties that are willing and obligated to              Motorcars, LLC v. Navarro, ––– U.S. ––––, 136
provide contraceptive care.                                  S. Ct. 2117, 2124–26, 195 L.Ed.2d 382 (2016)
                                                             (describing these principles).
Because appellants likely have failed to
demonstrate a substantial burden on religious                 *13 The district court held that the states
exercise, we need not address whether                        are also likely to prevail on their claim
the government has shown a compelling                        that the agencies failed to provide “a
interest or whether it has adopted the least                 reasoned explanation ... for disregarding facts
restrictive means of advancing that interest. See            and circumstances that underlay or were
Forest Serv., 535 F.3d at 1069. Because the                  engendered by the prior policy.” We need not
accommodation process likely does not violate                reach this issue, having already concluded that
RFRA, the final rules are neither required by,               no statute likely authorized the agencies to
nor authorized under, RFRA. 5 The district                   issue the final rules and that the rules were thus
court did not err in so concluding.                          impermissible. We will reach the full merits
                                                             of this issue, if necessary, upon review of
                                                             the district court’s decision on the permanent
                                                             injunction
                           3.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                          19
California v. Case   1:17-cv-11930-NMG
              U.S. Department of Health & HumanDocument
                                                Services, --- 129
                                                              F.3d ----Filed
                                                                        (2019)10/25/19   Page 22 of 27




                           B.
                                                                                         VI.
A plaintiff seeking preliminary relief must
“demonstrate that irreparable injury is likely in            We affirm the preliminary injunction, but we
the absence of an injunction.” Winter, 555 U.S.              emphasize that our review here is limited
at 22, 129 S.Ct. 365 (emphasis omitted). The                 to abuse of discretion. Because of the
analysis focuses on irreparability, “irrespective            limited scope of our review and “because
of the magnitude of the injury.” Simula, Inc. v.             the fully developed factual record may be
Autoliv, Inc., 175 F.3d 716, 725 (9th Cir. 1999).            materially different from that initially before
                                                             the district court,” our disposition is only
The district court concluded that the states                 preliminary. Melendres v. Arpaio, 695 F.3d
are likely to suffer irreparable harm absent an              990, 1003 (9th Cir. 2012) (quoting Sports
injunction. This decision was not an abuse of                Form, Inc. v. United Press Int’l, Inc., 686
discretion. As discussed in our prior opinion,               F.2d 750, 753 (9th Cir. 1982)). At this stage,
the plaintiff states will likely suffer economic             “[m]ere disagreement with the district court’s
harm from the final rules, and such harm is                  conclusions is not sufficient reason for us to
irreparable because the states will not be able              reverse the district court’s decision regarding
to recover monetary damages flowing from                     a preliminary injunction.” Nat’l Wildlife Fed’n
the final rules. California, 911 F.3d at 581.                v. Nat’l Marine Fisheries Serv., 422 F.3d
This harm is not speculative; it is sufficiently             782, 793 (9th Cir. 2005). The injunction only
concrete and supported by the record. Id.                    preserves the status quo until the district court
                                                             renders judgment on the merits based on a fully
                                                             developed record.

                           C.
                                                             AFFIRMED.
Because the government is a party, we consider
the balance of equities and the public interest
together. Drakes Bay Oyster Co. v. Jewell, 747               KLEINFELD, Senior Circuit Judge,
F.3d 1073, 1092 (9th Cir. 2014). The district                dissenting
court concluded that the balance of equities tips            I respectfully dissent. This case is moot, so we
sharply in favor of the plaintiff states and that            lack jurisdiction to address the merits.
the public interest tip in favor of granting the
preliminary injunction. We have considered the               The casual reader may imagine that the
district court’s analysis carefully, and we hold             dispute is about provision of contraception
there is no basis to conclude that its decision              and abortion services to women. It is not. No
was illogical, implausible, or without support               woman sued for an injunction in this case,
in the record. Finalizing that issue must await              and no affidavits have been submitted from
any appeal from the district court’s permanent               any women establishing any question in this
injunction.

              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                         20
California v. Case   1:17-cv-11930-NMG
              U.S. Department of Health & HumanDocument
                                                Services, --- 129
                                                              F.3d ----Filed
                                                                        (2019)10/25/19   Page 23 of 27


case about whether they will be deprived of                  say a word about contraceptive or sterilization
reproductive services or harmed in any way by                services for women. Congress delegated to the
the modification of the regulation.                          executive branch the entire matter of “such
                                                             additional preventive care and screenings” as
This case is a claim by several states to prevent            the executive agencies might choose to provide
a modification of a regulation from going into               for.
effect, claiming that it will cost them money.
Two federal statutes are at issue, the Affordable            Executive branch agencies, within the
Care Act 1       and the Religious Freedom                   Department of Health and Human Services,
                                                             created from this wide-open congressional
Restoration Act, 2 as well as the Trump
                                                             delegation what is called “the contraceptive
Administration’s modification of an Obama
                                                             mandate.” Here is the statutory language:
Administration regulation implementing the
Affordable Care Act. But the injunction before                  A group health plan and a health insurance
us no longer matters, because a national                        issuer offering group or individual health
injunction is already in effect, and has been                   insurance coverage shall, at a minimum
since January 14 of this year, preventing the                   provide coverage for and shall not impose
modification from going into effect. 3 Nothing                  any cost sharing requirements for–
we say or do in today’s decision has any
practical effect on the challenged regulation.                  ...
We are racing to shut a door that has already
been shut. We are precluded, by the case-or-                    with respect to women, such additional
controversy requirement of Article III, section                 preventive care and screenings ... as
2, from opining on whether the door ought                       provided for in comprehensive guidelines
to be shut. We are making the same mistake                      supported by the Health Resources and
today that we made in Yniguez v. Arizonans for                  Services Administration for purposes of this

Official English, 4 when in our zeal to correct                 paragraph. 5
what we thought was a wrong, we issued an
                                                             In 2011, the agencies (not Congress) issued
injunction on behalf of an individual regarding
                                                             the guideline applying the no-cost-sharing
her workplace. She no longer worked there,
                                                             statutory provision to contraceptive and
so the Supreme Court promptly corrected our
                                                             sterilization services. And since then, the public
error because the case was moot.
                                                             fervor and litigation has never stopped.

 *14 The case arises from the difficulty
                                                             The agencies decided that an exemption ought
of working out the relationship between
                                                             to be created for certain religious organizations.
the two statutes, the regulations under the
                                                             An interim rule doing so was promulgated in
Affordable Care Act, and a sequence of
                                                             2011, after the agencies “received considerable
Supreme Court decisions bearing on how the
tensions between the two statutes ought to be                feedback” from the public, 6 then in 2012,
relieved. The Affordable Care Act does not                   after hundreds of thousands more comments,
                                                             the agencies modified the rule. The Supreme


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                          21
California v. Case   1:17-cv-11930-NMG
              U.S. Department of Health & HumanDocument
                                                Services, --- 129
                                                              F.3d ----Filed
                                                                        (2019)10/25/19   Page 24 of 27


Court weighed in on the ongoing controversy                  us is entirely without effect. If we affirm,
about the religious accommodation exemption                  as the majority does, nothing is stopped that
to the contraceptives mandate three times, in                the Pennsylvania injunction has not already
Burwell v. Hobby Lobby, 7 Wheaton College                    stopped. Were we to reverse, and direct that
                                                             the district court injunction be vacated, the rule
v. Burwell, 8 and Zubik v. Burwell, 9 in 2014
                                                             would still not go into effect, because of the
and 2016. None of the decisions entirely
                                                             Pennsylvania injunction. Nothing the district
resolved the tension between the Religious
                                                             court in our case did, or that we do, matters.
Freedom Restoration Act and the Affordable
                                                             We are talking to the air, without practical
Care Act as extended by the contraceptive
                                                             consequence. Whatever differences there may
mandate regulations. The Court instead gave
                                                             be in the reasoning for our decision and the
the parties “an opportunity to arrive at an
                                                             Third Circuit’s have no material significance,
approach going forward that accommodate
                                                             because they do not change the outcome at all;
petitioners’ religious exercise while at the
                                                             the new regulation cannot come into effect.
same time ensuring that women covered
by petitioners’ health plans receive full and
                                                             When an appeal becomes moot while pending,
equal health coverage, including contraceptive
                                                             as ours has, the court in which it is being
coverage.” 10 Thousands of comments kept
                                                             litigated must dismiss it. 15 The Supreme Court
coming to the agencies. After Zubik, the
                                                             has repeatedly held that “[t]o qualify as a
agencies basically said they could not do what
                                                             case for federal-court adjudication, ‘an actual
the Supreme Court said to do: “no feasible
                                                             controversy must be extant at all stages of
approach ... would resolve the concerns of
                                                             review, not merely at the time the complaint is
religious objectors, while still ensuring that the
affected women receive full and equal health                 filed.’ ” 16 “It is true, of course, that mootness
                                                             can arise at any stage of litigation, ... that
coverage.” 11 But in 2017, after an executive
                                                             federal courts may not give opinions upon moot
order directing the agencies to try again, the
agencies did so, issuing the interim final rules             questions or abstract propositions.” 17 “Many
                                                             cases announce the basic rule that a case must
at issue in our previous decision 12 and the final
                                                             remain alive throughout the course of appellate
rule at issue now.
                                                             review.” 18
 *15 The reason why the case before us is moot
is that operation of the new modification to                 The states will not spend a penny more with
the regulation has itself already been enjoined.             the district court injunction before us now
The District Court for the Eastern District of               than they would spend without it, because the
Pennsylvania issued a nationwide injunction on               new regulation that they claim will cost them
January 14 of this year, enjoining enforcement               money cannot come into effect. Because of the
                                                             Pennsylvania nationwide injunction, we have
of the regulation before us. 13 The Third Circuit
                                                             no case or controversy before us.
affirmed that nationwide injunction on July
12 of this year. 14 That nationwide injunction
means that the preliminary injunction before


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                          22
California v. Case   1:17-cv-11930-NMG
              U.S. Department of Health & HumanDocument
                                                Services, --- 129
                                                              F.3d ----Filed
                                                                        (2019)10/25/19           Page 25 of 27


I disagree with the majority as well on standing                   we ought to act under the exception for “cases
and on the merits. The standing issue before us                    capable of repetition, yet evading review,”
now is new. It is not the self-inflicted harm issue                neither branch of the exception applies. Most
we resolved (incorrectly, as I explained in my                     obviously, the changes in the regulations,
                                                                   which are what matter, far from “evading
previous dissent 19 ), but the new question of
                                                                   review,” have been reviewed to a fare-thee-well
whether there is any concrete injury affording
standing to the states in light of the nationwide                  all over the country. 21 As for the likelihood
                                                                   of repetition, so far the hundreds of thousands
injunction. And on the merits, Chevron 20
                                                                   of comments about the regulation, and the
deference ought to be applied, since Congress
                                                                   continual changes in the regulation, suggest a
delegated the material issue, what “additional
                                                                   likelihood that if the case comes before us again
preventive care and screenings” for women
                                                                   in one form or another, it is fairly likely to
ought to be without cost sharing requirements,
                                                                   be at least somewhat different. Nor do I think
to the Executive Branch, and that branch
                                                                   that comity is well-served by our presuming
resolved it in a reasonable way not contrary to
                                                                   to review whether the Eastern District of
the statute. But it does not matter which of us is
                                                                   Pennsylvania, as affirmed by the Third Circuit,
correct. Either view could prevail here, without
                                                                   had jurisdiction to issue an injunction covering
any concrete consequence. The regulation we
                                                                   the Ninth Circuit.
address cannot come into effect.
                                                                   We need not and should not reach the merits
 *16 Of course I agree with the majority
                                                                   of this preliminary injunction. This case is
that the circumstances that mooted the case
                                                                   resolved by mootness.
in Arizonans for Official English differ from
the circumstances that moot the case before
us. I cited it because there, as here, in our                      All Citations
zeal to correct what we thought was wrong,
we acted without jurisdiction because the case                     --- F.3d ----, 2019 WL 5382250
had become moot. As for the proposition that


Footnotes
1    Certain types of plans, called “grandfathered” plans, were statutorily exempt from the contraceptive care requirement. See
       generally Final Rules for Grandfathered Plans, Preexisting Condition Exclusions, Lifetime and Annual Limits, Rescissions,
       Dependent Coverage, Appeals, and Patient Protections Under the Affordable Care Act, 80 Fed. Reg. 72,192-01 (Nov.
       18, 2015).
2      RFRA pertains only to the exercise of religion; it does not concern moral convictions. For that reason, the appellants’
       RFRA argument is limited to the religious exemption only. RFRA plainly does not authorize the moral exemption.
3      The religious exemption’s automatic acceptance of a self-certification is particularly troublesome given that it has an
       immediate detrimental effect on the employer’s female employees. The religious exemption fails to “take adequate
       account of the burdens ... impose[d] on nonbeneficiaries.” Cutter, 544 U.S. at 720, 125 S.Ct. 2113. Similarly, the
       exemption is not “measured so that it does not override other significant interests.” Id. at 722, 125 S.Ct. 2113; see also
       Estate of Thornton v. Caldor, Inc., 472 U.S. 703, 709–10, 105 S.Ct. 2914, 86 L.Ed.2d 557 (1985) (invalidating a law
       that “arm[ed]” one type of religious objector “with an absolute and unqualified right” to violate otherwise applicable laws,




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             23
California v. Case   1:17-cv-11930-NMG
              U.S. Department of Health & HumanDocument
                                                Services, --- 129
                                                              F.3d ----Filed
                                                                        (2019)10/25/19           Page 26 of 27


       holding that “[t]his unyielding weighting in favor of [a religious objector] over all other interests” violates the Religion
       Clauses).
4      See Priests for Life v. U.S. Dep’t of Health & Human Servs., 772 F.3d 229 (D.C. Cir. 2014), vacated, Zubik, 136 S. Ct. at
       1561; Catholic Health Care Sys. v. Burwell, 796 F.3d 207 (2d Cir. 2015), vacated, ––– U.S. ––––, 136 S. Ct. 2450, 195
       L.Ed.2d 260 (2016); Geneva Coll. v. Sec’y U.S. Dep’t of Health & Human Servs., 778 F.3d 422 (3d Cir. 2015), vacated,
       Zubik, 136 S. Ct. at 1561; E. Tex. Baptist Univ. v. Burwell, 793 F.3d 449 (5th Cir. 2015), vacated, Zubik, 136 S. Ct. at
       1561; Mich. Catholic Conference & Catholic Family Servs. v. Burwell, 807 F.3d 738 (6th Cir. 2015), vacated, ––– U.S.
       ––––, 136 S. Ct. 2450, 195 L.Ed.2d 261 (2016); Grace Schs. v. Burwell, 801 F.3d 788 (7th Cir. 2015), vacated, ––– U.S.
       ––––, 136 S. Ct. 2011, 195 L.Ed.2d 211 (2016); Little Sisters of the Poor Home for the Aged, Denver, Colo. v. Burwell,
       794 F.3d 1151 (10th Cir. 2015), vacated, Zubik, 136 S. Ct. at 1561; Eternal Word Television Network v. Sec’y of U.S.
       Dep’t Health & Human Servs., 818 F.3d 1122 (11th Cir. 2016), vacated, 2016 WL 11503064 (11th Cir. May 31, 2016)
       (No. 14-12696-CC), as modified by 2016 WL 11504187 (11th Cir. Oct. 3, 2016).
       Only the Eighth Circuit has concluded otherwise. See Sharpe Holdings, Inc. v. U.S. Dep’t of Health & Human Servs., 801
       F.3d 927, 945 (8th Cir. 2015) (affirming grant of preliminary injunction to religious objectors because “they [were] likely
       to succeed on the merits of their RFRA challenge to the contraceptive mandate and the accommodation regulations”),
       vacated sub nom. Dep’t of Health & Human Servs. v. CNS Int’l Ministries, No. 15-775, ––– U.S. ––––, ––– S.Ct. ––––,
       ––– L.Ed.2d ––––, 2016 WL 2842448, at *1 (U.S. May 16, 2016).
5      Little Sisters also points to 42 U.S.C. § 2000bb-4, but that provision merely provides that exemptions that otherwise
       comply with the Establishment Clause “shall not constitute a violation” of RFRA. It does not address whether federal
       agencies have the authority affirmatively to create exemptions in the first instance.
1      42 U.S.C. §§ 18001 et seq.

2      42 U.S.C. §§ 2000bb et seq.

3      Pennsylvania v. Trump, 351 F. Supp. 3d 791, 835 (E.D. Pa.), aff'd sub nom. Pennsylvania v. President United States,
       930 F.3d 543 (3d Cir. 2019), as amended (July 18, 2019).
4      Yniguez v. Arizonans for Official English, 69 F.3d 920 (9th Cir. 1995), vacated sub nom. Arizonans for Official English
       v. Arizona, 520 U.S. 43, 117 S.Ct. 1055, 137 L.Ed.2d 170 (1997).
5      42 U.S.C. § 300gg-13(a)(4) (emphasis added).

6      76 Fed. Reg. 46,623.

7      Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 735, 134 S.Ct. 2751, 189 L.Ed.2d 675 (2014).

8      Wheaton Coll. v. Burwell, 573 U.S. 958, 134 S.Ct. 2806, 189 L.Ed.2d 856 (2014).

9      Zubik v. Burwell, ––– U.S. ––––, 136 S. Ct. 1557, 1559, 194 L.Ed.2d 696 (2016) (per curiam).

10     Id. at 1560 (internal quotation marks omitted).

11     Dep’t of Labor, FAQs About Affordable Care Act Implementation Part 36, at 4, available at https://www.dol.gov/sites/
       default/files/ebsa/about-ebsa/our-activities/resource-center/faqs/aca-part-36.pdf.
12     82 Fed. Reg. 47,792, 47,807–08 (Oct. 13, 2017); 82 Fed. Reg. 47,838, 47,849 (Oct. 13, 2017); California v. Azar, 911
       F.3d 558 (9th Cir. 2018), cert. denied sub nom. Little Sisters of the Poor Jeanne Jugan Residence v. California, ––– U.S.
       ––––, 139 S. Ct. 2716, ––– L.Ed.2d –––– (2019).
13     Pennsylvania v. Trump, 351 F. Supp. 3d 791 (E.D. Pa. 2019).

14     Pennsylvania v. President United States, 930 F.3d 543, 556 (3d Cir. 2019), as amended (July 18, 2019).

15     Murphy v. Hunt, 455 U.S. 478, 481, 102 S.Ct. 1181, 71 L.Ed.2d 353 (1982).

16     Arizonans for Official English, 520 U.S. at 67, 117 S.Ct. 1055 (quoting Preiser v. Newkirk, 422 U.S. 395, 401, 95 S.Ct.
       2330, 45 L.Ed.2d 272 (1975)).
17     Calderon v. Moore, 518 U.S. 149, 150, 116 S.Ct. 2066, 135 L.Ed.2d 453 (1996) (internal quotation marks omitted).

18     13C C. Wright, A. Miller, & E. Cooper, Federal Practice and Procedure § 3533.10, pp. 555 (3d ed.); see also U.S. v.
       Sanchez-Gomez, ––– U.S. ––––, 138 S. Ct. 1532, 1537, 200 L.Ed.2d 792 (2018), Kingdomware Technologies, Inc. v.
       U.S., ––– U.S. ––––, 136 S. Ct. 1969, 1975, 195 L.Ed.2d 334 (2016), Campbell-Ewald Co. v. Gomez, ––– U.S. ––––,
       136 S. Ct. 663, 669, 193 L.Ed.2d 571 (2016), Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 71, 133 S.Ct. 1523,
       185 L.Ed.2d 636 (2013), Decker v. Northwest Environmental Defense Center, 568 U.S. 597, 609, 133 S.Ct. 1326, 185
       L.Ed.2d 447 (2013), Chafin v. Chafin, 568 U.S. 165, 171–72, 133 S.Ct. 1017, 185 L.Ed.2d 1 (2013), Federal Election




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             24
California v. Case   1:17-cv-11930-NMG
              U.S. Department of Health & HumanDocument
                                                Services, --- 129
                                                              F.3d ----Filed
                                                                        (2019)10/25/19             Page 27 of 27


       Com'n v. Wisconsin Right To Life, Inc., 551 U.S. 449, 461, 127 S.Ct. 2652, 168 L.Ed.2d 329 (2007), Spencer v. Kemna,
       523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998), Arizonans for Official English, 520 U.S. at 67, 117 S.Ct. 1055,
       Calderon, 518 U.S. at 150, 116 S.Ct. 2066.
19     California v. Azar, 911 F.3d 558, 585 (9th Cir. 2018) (Kleinfeld, J., dissenting), cert. denied sub nom. Little Sisters of the
       Poor Jeanne Jugan Residence v. California, ––– U.S. ––––, 139 S. Ct. 2716, ––– L.Ed.2d –––– (2019).
20     Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 843–44, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984)
       (“If Congress has explicitly left a gap for the agency to fill, there is an express delegation of authority to the agency to
       elucidate a specific provision of the statute by regulation.”).
21     Pennsylvania v. President United States, 930 F.3d 543, 555 (3d Cir. 2019), as amended (July 18, 2019); Massachusetts
       v. United States Dep’t of Health & Human Servs., 923 F.3d 209, 228 (1st Cir. 2019); California v. Azar, 911 F.3d 558, 566
       (9th Cir. 2018), cert. denied sub nom. Little Sisters of the Poor Jeanne Jugan Residence v. California, ––– U.S. ––––,
       139 S. Ct. 2716, ––– L.Ed.2d –––– (2019).


End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              25
